DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While the amended claims are rejected under §103 below, it is noted that aspects of the disclosed invention are not taught by the cited prior art.  In particular, while the prior art may be interpreted as teaching a customized transition between clips, the cited prior art does not appear to disclose the concept of “spoiler” vs “discreet” transitions that is described in Applicant’s written description (see [0013], for example).  An amendment to the claims that requires this subject matter would appear to overcome the cited prior art, but would require further search to determine patentability.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 25-38, 50-56, and 73-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-59 of U.S. Patent No. 10,536,758 in view of the Hughes and Hoang references.  All limitations recited in the instant claims find corresponding subject matter in the claims of the patent except “automatically determining a preference of the user based on observed behavior and actions of the user”; “wherein the narrative is based on the automatically determined preference of the user”; and limitations relating to the customized transitions.  However, Hughes discloses “automatically determining a preference of the user based on observed behavior and actions of the user”; “wherein the narrative is based on the automatically determined preference of the user” in col. 23 lines 26-47, and Huang describes customized transitions, as shown in the prior art rejections below.  It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the patent with the teachings of Hughes and Huang by having the selection criteria include a theme, or narrative, that is customized by user preferences.  The rationale for such a modification would have been to enable greater personalization of highlight shows for the user, thereby improving the user experience. All other claims of this application find corresponding subject matter in the claims of the patent, or would be only obvious variants thereof, with reasons for modification matching those described in the prior art rejections below.
Claims 1-12, 25-38, 50-56, and 73-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of U.S. Patent No. 10,433,030 in view of the Hughes reference.  All limitations recited in the instant claims find corresponding subject matter in the claims of the patent except “automatically determining a preference of the user based on observed behavior and actions of the user”; “wherein the narrative is based on the automatically determined preference of the user”; and limitations relating to the customized transitions.  However, Hughes discloses “automatically determining a preference of the user based on observed behavior and actions of the user”; “wherein the narrative is based on the automatically determined preference of the user” in col. 23 lines 26-47, and Huang describes customized transitions, as shown in the prior art rejections below.  It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the patent with the teachings of Hughes and Huang by having the selection criteria include a theme, or narrative, that is customized by user preferences.  The rationale for such a modification would have been to enable greater personalization of highlight shows for the user, thereby improving the user experience. All other claims of this application find corresponding subject matter in the claims of the patent, or would be only obvious variants thereof, with reasons for modification matching those described in the prior art rejections below.
Claims 1-12, 25-38, 50-56, and 73-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of U.S. Patent No. 10,419,830 in view of the Hughes reference.  All limitations recited in the instant claims find corresponding subject matter in the claims of the patent except “automatically determining a preference of the user based on observed behavior and actions of the user”; “wherein the narrative is based on the automatically determined preference of the user”; and limitations relating to the customized transitions.  However, Hughes discloses “automatically determining a preference of the user based on observed behavior and actions of the user”; “wherein the narrative is based on the automatically determined preference of the user” in col. 23 lines 26-47, and Huang describes customized transitions, as shown in the prior art rejections below.  It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the patent with the teachings of Hughes and Huang by having the selection criteria include a theme, or narrative, that is customized by user preferences.  The rationale for such a modification would have been to enable greater personalization of highlight shows for the user, thereby improving the user experience. All other claims of this application find corresponding subject matter in the claims of the patent, or would be only obvious variants thereof, with reasons for modification matching those described in the prior art rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, 25-29, 31, 33-35, 37-38, 50-58, 60-61, and 73-78 are rejected under 35 U.S.C. 103 as being unpatentable over Masumitsu et al., US Pub No. 20020157095 in view of Hughes et al., US Patent No. 8,702,504, and further in view of Hoang, US 20140325568.

	As to claim 1 Masumitsu discloses a computer-implemented method for generating a customized highlight show having a narrative, for presentation to a user, comprising:
at a processor, receiving a request for the customized highlight show from a client device ([0027], [0030] – users request a customized digest, or highlight show); 
at the processor, receiving an electronic signal comprising source content representing at least a portion of at least one event ([0028] – source content is obtained by content provider 20.  [0026] – digest server 30 and content provider 20 are a single computer, thus these steps are performed by the same processor);
at the processor, identifying at least one criteria relating to at least a portion of the source content ([0030]-[0031], [0037] – the importance of particular scenes to a user, based on the user profile, is a criteria);
at the processor, identifying occurrences within the at least one event ([0028]; Fig. 4 and its description); 
at the processor, automatically establishing at least one of a suitable start and end time for each identified occurrence ([0028], [0034] – start and end times of scenes are established);
at the processor, automatically generating a plurality of segments from the source content, each segment having a start time and an end time, and each segment corresponding to at least one of the identified occurrences, wherein, for each generated segment, at least one of the start and end times is selected based on at least one of the established suitable start and end times ([0033]-[0034] – scenes are generated and included in the digest);
at the processor, automatically prioritizing the identified occurrences based at least in part on the degree to which they support the identified at least one criteria; at the processor, automatically and based on the prioritization, selecting a subset of the identified occurrences for inclusion in the customized highlight show; at the processor, automatically assembling segments corresponding to the selected subset of occurrences to create the customized highlight show (Fig. 6 and Fig. 7; [0058], [0069] – a subset of scenes that exceed an importance threshold are included in the digest.  Scenes that exceed this threshold are prioritized based on their importance to the user, or the degree to which they support the criteria);
transmitting the customized highlight show to the client device; and causing an output of the customized highlight show comprising the automatically assembled segments on an output device of the client device ([0032]-[0033]).
Masumitsu fails to disclose: at the processor, automatically determining a preference of the user based on observed behavior and actions of the user; identifying at least one narrative relating to at least a portion of the source content, wherein the narrative is a story that links multiple segments of the customized highlight show, and wherein the narrative is based on the automatically determined preference of the user; prioritizing the identified occurrences based at least in part on the degree to which they support the identified at least one narrative; and selecting a subset of the identified occurrences for inclusion in the customized highlight show.
However, in an analogous art of automatic highlight show generation, Hughes discloses: 
automatically determining a preference of the user based on observed behavior and actions of the user (col. 23 lines 26-47 – user preferences, including favorite athletes, teams, types of plays, etc., are determined based on monitored behavior);
identifying at least one narrative relating to at least a portion of the source content, wherein the narrative is a story that links multiple segments of the customized highlight show; prioritizing the identified occurrences based at least in part on the degree to which they support the identified at least one narrative; and selecting a subset of the identified occurrences for inclusion in the customized highlight show (col. 3 lines 53-63; col. 16 lines 35-52; col. 17 line 16 – col. 18 line 15 – a customized highlight show is generated to include segments that include a particular theme, or narrative.  A subset of the best segments meeting the selection criteria that defines this narrative are selected (prioritized) to be included in the highlight compilation), and wherein the narrative is based on the automatically determined preference of the user (col. 23 lines 26-47 - the theme of the highlight reel is selected based on automatically determined user preferences). 
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Masumitsu with the teachings of Hughes by having the selection criteria include a theme, or narrative, that is customized by user preferences.  The rationale for such a modification would have been to enable greater personalization of highlight shows for the user, thereby improving the user experience.
The system of Masumitsu and Hughes fails to disclose determining, based on the automatically determined preference of the user, at least one customized transition between the identified occurrences, the at least one customized transition comprising supplemental information associated with at least one identified occurrence; and assembling with the customized transitions.
However, in an analogous art, Hoang discloses assembling a customized highlight sequence based on user preferences ([0005], [0029]), including determining, based on the automatically determined preference of the user, at least one customized transition between the identified occurrences, the at least one customized transition comprising supplemental information associated with at least one identified occurrence; and assembling with the customized transitions ([0042]-[0046] – transitions are placed between clips that describe the upcoming clip.  As the clips themselves are customized based on user preferences, the transitions are likewise customized based on user preference).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Masumitsu and Hughes by including the transitions taught by Huang, the motivation being to provide an improved user experience when viewing a highlight presentation (see Hoang [0002]).

As to claim 2 Masumitsu discloses that automatically prioritizing the identified occurrences comprises: 
obtaining auxiliary data describing the occurrences ([0028] – metadata 22); and 
augmenting the source content with the obtained auxiliary data ([0028] – source content is stored with metadata, thus is augmented by the metadata);  
wherein automatically generating the plurality of segments from the source content comprises:
generating segments based on the augmented source content ([0033] – metadata describing the scenes is used to generate the segments);
selecting segments based on the degree to which they relate to the identified at least one narrative (Fig. 6; [0058]);
tagging the selected segments; and generating at least one output file comprising a representation of the tagged segments ([0033] – the digest (output file) and metadata (tags) are generated); and 
wherein automatically and based on the prioritization, selecting the subset of the identified occurrences for inclusion in the customized highlight show comprises automatically and based on the prioritization, selecting the subset of the identified occurrences for inclusion in the customized highlight show based on the at least one output file (Fig. 2, Fig. 6; [0058]).

As to claim 3 Masumitsu discloses that obtaining the auxiliary data describing the occurrences comprises loading play-by-play data ([0074]).

As to claim 5 Masumitsu discloses that augmenting the source content with the obtained auxiliary data comprises: identifying a plurality of occurrences represented in the obtained auxiliary data; for each of the identified occurrences, automatically matching the identified occurrence to an occurrence within the source content; and
associating a portion of the auxiliary data describing the occurrence with the occurrence within the source content ([0029], [0034] – metadata is used to generate segments from source content, thus the occurrences from metadata are matched to the occurrences in the content.  [0033] – metadata describing the events in the digest is associated with the occurrences).

As to claim 7 Masumitsu discloses that automatically assembling segments corresponding to the selected subset of the occurrences to create the customized highlight show comprises automatically identifying sequences within the augmented source content and storing data describing the identified sequences ([0033]-[0034], Fig. 4).

As to claim 8 Masumitsu discloses that selecting segments based on the degree to which they relate to the identified at least one narrative comprises: automatically determining a narrative bonus for each identified occurrence; automatically determining segment priorities for the identified occurrences, based at least in part on corresponding narrative bonuses; and automatically selecting segments, based on the determined segment priorities ([0030]-[0034] – scene score, or narrative bonus, is determined for each scene.  Scores (bonus) are used to determine segment priorities).

As to claim 9 Masumitsu discloses that selecting segments based on the degree to which they relate to the identified at least one narrative further comprises: automatically determining a novelty for each of at least the subset of the identified occurrences; wherein selecting the segments comprises automatically selecting the segments based at least in part on the determined novelty ([0042]-[0045], Fig. 11 and its description – content frequency (novelty) is used in determining segments to include in the digest).

As to claim 10 Masumitsu discloses that tagging the selected segments comprises: automatically creating timed tags representing selections of the segments for the highlight show; and automatically adding the timed tags to the selected segments (Fig. 4 and its description).

As to claim 11 Masumitsu discloses that generating the at least one output file comprises: automatically creating individual segment profiles; automatically sorting the segment profiles ([0033], [0059] – scenes are scored (profiles are created) and scores are sorted); automatically generating a default file containing the sorted segment profiles; and at a storage device, automatically storing the generated default file ([0033], Fig. 7 – the digest (output file) is generated and stored).


As to claim 25 Masumitsu discloses that each event comprises a non-sporting event ([0005] incorporates by reference a personalized news program disclosure, and [0029] describes various content domains, indicating that a digest of non-sporting events are contemplated by the disclosure).

As to claim 26 Masumitsu discloses that automatically prioritizing the identified occurrences comprises automatically determining priorities based at least in part on a determined excitement level ([0052] – user preference (excitement) for each scene is determined in the learning process).

As to claim 27 Masumitsu discloses that outputting the customized highlight show comprises displaying video of the customized highlight show on a display device of the client device ([0032]-[0033]).

As to claim 28 Masumitsu discloses that outputting the customized highlight show comprises outputting audio of the customized highlight show on the client device ([0011]).

As to claim 29 Masumitsu discloses that receiving the electronic signal comprising source content representing at least portion of at least one event comprises receiving the electronic signal representing a video archive (Fig. 1: 21; [0029]).

As to claim 31 Masumitsu discloses at the processor, determining an available time for the customized highlight show; wherein automatically selecting the subset of the identified occurrences for inclusion in the customized highlight show comprises automatically selecting the occurrences so that the customized highlight show is of a length that comports with the determined available time ([0033], [0058], [0070]).

As to claim 33 see rejection of claim 1.

As to claims 34-35, 37-38, 50-52 and 54 see rejection of claims 2-3, 7-8, 25, 26, 29 and 31, respectively.

As to claim 56 see rejection of claim 1.

As to claims 57-58, 60-61, 73-75 and 77 see rejection of claims 2-3, 7-8, 25, 26, 29, and 31, respectively.

Claims 4, 12, 36, 59 are rejected under 35 U.S.C. 103 as being unpatentable over Masumitsu, Hughes, and Hoang in view of AAPA.

As to claims 4, 36, and 59 Masumitsu fails to disclose that obtaining auxiliary data describing the occurrences comprises: loading the auxiliary data; automatically determining whether there are any errors in the loaded data; responsive to a determination of at least one error, automatically correcting the at least one error; automatically determining whether there are any inconsistencies in the loaded data; and responsive to a determination of at least one inconsistency, automatically reconciling the at least one inconsistency.  However, AAPA shows that detecting data errors and inconsistencies was well known in the art at the time the invention was effectively filed (see Remarks, filed 06/23/2021, were the previous assertion of official notice regarding this subject matter went untraversed).  Therefore it would have been obvious to the skilled artisan to modify the system of Masumitsu, Hughes, and Hoang to include this, the rationale being to ensure a proper data set upon which the digest is to be generated.

As to claim 12 Masumitsu, Hughes, and Hoang fail to disclose that generating the at least one output file further comprises: automatically generating at least one customer-specific file format from the default file; and at the storage device, automatically storing the customer specific file using the customer specific file format.  However, AAPA shows that this was well known in the art at the time the invention was effectively filed (see Remarks, filed 06/23/2021, were the previous assertion of official notice regarding this subject matter went untraversed).  For example, many known systems would transcode a generic file format into a customer-specific format prior to deliver.  Therefore it would have been obvious to the skilled artisan to modify Masumitsu, Hughes, and Hoang to include this functionality, the rationale being to ensure that the client device is capable of efficiently displaying the content.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Masumitsu, Hughes, and Hoang in view of Kaneka et al., US Pub No. 20070130175.

As to claim 6 Masumitsu, Hughes, and Hoang fail to disclose that automatically prioritizing the identified occurrences further comprises: automatically determining whether there are any discrepancies between the source content and the obtained auxiliary data; and responsive to a determination that there is at least one discrepancy between the source content and the obtained auxiliary data, automatically reconciling the at least one discrepancy.
However, in an analogous art, Kaneko discloses automatically determining whether there are any discrepancies between source content and auxiliary data; and responsive to a determination that there is at least one discrepancy between the source content and the auxiliary data, automatically reconciling the at least one discrepancy (Abstract).
It would have been obvious to the skilled artisan to modify the system of Masumitsu, Hughes, and Hoang to include the teachings of Kaneka, the rational being to ensure that metadata is properly aligned to the video content.

Claims 30, 32, 53, 55, 76, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Masumitsu, Hughes, and Hoang in view of Grouf et al., US Pub No. 20150237389.

As to claim 30, 53, and 76 Masumitsu, Hughes, and Hoang fail to disclose automatically adjusting at least one of the start and end times of at least one of the segments corresponding to at least one of the selected occurrences.
However, in an analogous art, Grouf discloses automatically adjusting at least one of the start and end times of at least one segments ([0049]).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Masumitsu, Hughes, and Hoang with the teachings of Grouf, the rationale being to enable clip collections to be generated without exceeding an expected run length (see Grouf [0049]).

As to claim 32, 55, and 78 the system of Masumitsu, Hughes, Hoang and Grouf discloses at the processor, automatically adjusting at least one of the start and end times of at least one of the segments corresponding to at least one of the selected occurrences so that a total length of the segments corresponding to the selected occurrences comports with the determined available time (Grouf [0049]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423